In an action, inter alia, to recover damages for defamation, the plaintiff appeals from an order of the Supreme Court, Nassau County (Winslow, J.), dated August 4, 2005, which granted that branch of the defendant’s motion which was to dismiss the complaint pursuant to CPLR 3211 (a) (5) and (7).
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly granted that branch of the defendant’s motion which was to dismiss the complaint pursuant to CPLR 3211 (a) (5) and (7). The allegations contained in the complaint either are time-barred (see CPLR 3211 [a] [5]; 215 [3]; Frederick v Fried, 10 AD3d 444, 445 [2004]; Kwarren v American Airlines, 303 AD2d 722 [2003]) or fail to state a cause of action (see CPLR 3211 [a] [7]).
The plaintiffs remaining contentions are without merit. Adams, J.E, Krausman, Rivera and Lifson, JJ., concur.